EXHIBIT 10.5

 

COMPENSATION AGREEMENT

 

THIS COMPENSATION AGREEMENT (this “Agreement”) is made and entered into as of
the 28th day of December, 2017, by and among (i) QuoteMedia, Inc., a Nevada
corporation (the “Company”), (ii) QuoteMedia, Ltd., a corporation organized
under the laws of British Columbia, Canada (“QuoteMedia”), and (iii) David M.
Shworan (“Shworan”).

 

RECITALS

 

A. Shworan is the President and Chief Executive Officer of QuoteMedia and a
director of the Company.

 

B. The parties desire to enter into this Agreement to set forth the compensation
arrangement between Shworan and the Company and QuoteMedia.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the parties agree as follows:

 

ARTICLE I – ACKNOWLEDGEMENT

 

1.1 Acknowledgement. Shworan acknowledges and agrees that he has received from
QuoteMedia and the Company all compensation to which he is entitled for services
provided to QuoteMedia and the Company through the date hereof.

 

ARTICLE II – ONGOING COMPENSATION

 

2.1 Compensation.

 

(a) FY 2017. For the period beginning on the date hereof and ending on December
31, 2017, the Company shall issue to Shworan, on the date hereof, a warrant to
purchase up to 1,250 shares of the Company’s Series A Redeemable Convertible
Preferred Stock, par value $0.001 per share (the “Series A Preferred Stock”), at
an exercise price equal to $1.00 per share, in the form of Exhibit A attached
hereto (a “Preferred Stock Warrant”). In addition, on the date hereof, the
Company shall issue to Shworan (i) a warrant to purchase up to 382,243 shares of
the Company’s Series A Preferred Stock at an exercise price equal to $1.00, in
the form of Exhibit B attached hereto (the “Liquidity Preferred Stock Warrant”),
and (ii) a warrant to purchase up to 4,000,000 shares of the Company’s common
stock, par value $0.001 per share, at an exercise price equal to $0.10 per
share, in the form of Exhibit C attached hereto (the “Common Stock Warrant”).

 

(b) FY 2018. Provided that Shworan is employed as an employee in any capacity,
or Shworan or his wholly-owned company is engaged as a consultant in any
capacity, by QuoteMedia or the Company or any subsidiary of either of them, on
January 1, 2018, for the period beginning on January 1, 2018 and ending on
December 31, 2018, the Company shall issue to Shworan, on January 1, 2018, a
Preferred Stock Warrant to purchase up to 15,000 shares of the Company’s Series
A Preferred Stock at an exercise price equal to $1.00 per share.

 



  1

   



 

(c) FY 2019. Provided that Shworan is employed as an employee in any capacity,
or Shworan or his wholly-owned company is engaged as a consultant in any
capacity, by QuoteMedia or the Company or any subsidiary of either of them, on
January 1, 2019, for the period beginning on January 1, 2019 and ending on
December 31, 2019, the Company shall issue to Shworan, on January 1, 2019, a
Preferred Stock Warrant to purchase up to 15,000 shares of the Company’s Series
A Preferred Stock at an exercise price equal to $1.00 per share.

 

(d) FY 2020 and Subsequent Years. Provided that Shworan is employed as an
employee in any capacity, or Shworan or his wholly-owned company is engaged as a
consultant in any capacity, by QuoteMedia or the Company or any subsidiary of
either of them, on January 1, 2020, beginning on January 1, 2020, Shworan shall
receive a base salary at the annual rate of $350,000.00 in cash during the term
of his service with QuoteMedia, with such base salary payable in installments
consistent with QuoteMedia’s normal payroll schedule, subject to applicable
withholding and other taxes (if applicable).

 

ARTICLE III - MISCELLANEOUS

 

3.1 Further Assurances. Each of the parties hereto shall execute and deliver
such documents, and take such other action, as shall be reasonably requested by
any other party hereto to carry out the transactions contemplated by this
Agreement.

 

3.2 Costs and Expenses. Each of the parties to this Agreement shall bear his or
its own expenses incurred in connection with the negotiation, preparation,
execution and closing of this Agreement and the transactions contemplated hereby
(the “Transaction Expenses”); provided, however, the Company agrees to pay and
be responsible for Shworan’s Transaction Expenses related to Shworan’s tax
advisors and legal advisors, well as the reasonable Transaction Expenses related
to the removal of resale restrictions of the securities issued hereunder under
Canadian tax law.

 



  2

   



 

3.3 Governing Law. The provisions of this agreement and the documents delivered
pursuant hereto shall be governed by and construed in accordance with the laws
of the State of Nevada (excluding any conflict of law rule or principle that
would refer to the laws of another jurisdiction). Each party hereto irrevocably
submits to the jurisdiction of the state and federal courts located in Maricopa
County, Arizona, in any action or proceeding arising out of or relating to this
Agreement, and each party hereby irrevocably agrees that all claims in respect
of any such action or proceeding must be brought and/or defended in such court.
Each party hereto consents to service of process by any means authorized by the
applicable law of the forum in any action brought under or arising out of this
Agreement and each party irrevocably waives, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court. EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING
HEREUNDER.

 

3.4 Entire Agreement; Amendments and Waivers. This Agreement, together with all
exhibits and schedules attached hereto, constitutes the entire agreement between
and among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties, and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as set forth specifically herein or contemplated
hereby. No supplement, modification or waiver of this Agreement shall be binding
unless such supplement, modification or waiver shall be in writing signed by the
Company, QuoteMedia Ltd. and Shworan. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.

 

3.5 Notices. Any notice, request, instruction, correspondence or other document
to be given hereunder by any party hereto to another (herein collectively called
“Notice”) shall be in writing and delivered personally or mailed by registered
or certified mail, postage prepaid and return receipt requested, by email or by
Federal Express, UPS, or other reputable overnight courier as follows:

 



IF TO THE COMPANY

 

 

 

OR QUOTEMEDIA LTD.:

 

QuoteMedia, Inc.

17100 East Shea Blvd.

Suite 230

Fountain Hills, AZ 85268

Attn.: Robert J. Thompson

Email: rthompson@quotemedia.com

 

 

 

 

 

IF TO SHWORAN:

 

____________________

 

 

 

____________________

 

 

 

____________________

 

 

 

Attn.: _______________

 

 

 

Email: _______________

 



 

Notice given by email shall be effective upon actual receipt if received during
the recipient’s normal business hours, or at the beginning of the recipient’s
next normal business day after receipt if not received during the recipient’s
normal business hours. All Notices by email shall be confirmed by the sender
thereof promptly after transmission in writing by registered or certified mail,
personal delivery, Federal Express, UPS or other reputable overnight courier.

 



  3

   



 

3.6 Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns; but neither this Agreement nor any of the rights,
benefits or obligations hereunder shall be assigned, by operation of law or
otherwise, by any party hereto without the prior written consent of the other
party. Nothing in this Agreement, express or implied, is intended to confer upon
any person or entity other than the parties hereto and their respective
permitted successors and assigns, any rights, benefits or obligations hereunder.

 

3.7 Remedies. The rights and remedies provided by this Agreement are cumulative,
and the use of any one right or remedy by any party hereto shall not preclude or
constitute a waiver of its right to use any or all other remedies. Such rights
and remedies are given in addition to any other rights and remedies a party may
have by law, statute or otherwise.

 

3.8 Exhibits and Schedules. The exhibits and schedules referred to herein are
attached hereto and incorporated herein by this reference.

 

3.9 Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

3.10 References and Construction. Whenever required by the context, and is used
in this Agreement, the singular number shall include the plural and pronouns and
any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural, as the identification the person may require. The
provisions of this Agreement shall be construed according to their fair meaning
and neither for nor against any party hereto irrespective of which party caused
such provisions to be drafted. Each of the parties acknowledge that it has been
represented by an attorney in connection with the preparation and execution of
this Agreement.

 

3.11 Attorneys’ Fees. In the event any suit or other legal proceeding is brought
for the enforcement of any of the provisions of this Agreement, the parties
hereto agree that the prevailing party or parties shall be entitled to recover
from the other party or parties upon final judgment on the merits reasonable
attorneys’ fees (and sales taxes thereon, if any), including reasonable
attorneys’ fees for any appeal, and costs incurred in bringing such suit or
proceeding.

 

[Signature Page Follows.]

 



  4

   



 

EXECUTED as of the date first written above.

 



 

QUOTEMEDIA, INC.

        By: /s/ R. Keith Guelpa

 

Name:

R. Keith Guelpa     Title: President          

 

QUOTEMEDIA, LTD.

 

 

 

 

 

 

By:

/s/ Robert Thompson

 

 

Name:

Robert Thompson

 

 

Title:

Secretary

 

 

 

 

 

 

 

/s/ David M. Shworan

 

 

 

DAVID M. SHWORAN

 



 



  5

   



 

 

EXHIBIT A

 

FORM OF PREFERRED STOCK WARRANT – SEE EXHIBIT 10.6

 



  6

   



 

EXHIBIT B

 

FORM OF LIQUIDITY PREFERRED STOCK WARRANT – SEE EXHIBIT 10.7

 

  7

   

 

EXHIBIT C

 

FORM OF COMMON STOCK WARRANT – SEE EXHIBIT 10.8

 

 



8



 